DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2022 has been entered.
This action is in reply to the entered RCE.
Claims 1, 8 and 9 have been amended.
Claim 7 was previously canceled.
Claims 1-6 and 8-9 are currently pending and have been examined.

Response to Amendment
Applicants amendments are insufficient to overcome a 101 rejection. These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.


Response to Arguments
Applicant’s arguments filed on 21 October 2022 have been fully considered but are not persuasive.
Applicant argues that the claims set forth an improved method for processing position information and provides an advantage that the public transport resource satisfaction degree can be used to plan a route, which can be displayed.  Examiner respectfully disagrees. 
The ability to plan a route using satisfaction information and position information is considered part of the abstract idea and relates to a business process.  The alleged advantage does not illustrate a technical solution to a technical problem, nor does it illustrate any technological improvement or improvement to the functioning of the computer itself.   A route plan is a business solution that uses a computer in a generalize fashion which does not meaningfully limit the otherwise abstract claims.  In order for the addition of the machine to impose a meaningful limit on the scope of the claim it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting the solution to be achieved more quickly, i.e. through the utilization of a computer for performing calculations.  The applicant’s claims do not meet this test but instead merely use the computer as a tool for calculating and an obvious mechanism for presenting a display, thus outputting data, which does not transform the claim into a patent eligible invention.  See updated grounds of rejection set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
Independent claims 1, 8 and 9 recite determining a region sequence according to a movement trajectory, counting a user traffic between two positions, calculating a public transport efficiency value, calculating a public transport resource satisfaction degree as a product of public transport efficiency and user traffic, and planning a bus route accordingly.  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  The claims set forth a series of observations and evaluations, e.g. determining, counting, calculating, taking the product as a satisfaction degree and planning a route, thus supporting their mental processes grouping.  But for the “processor” and “memory storing instructions” causing the operations language, the claims encompass a user making decisions and evaluations in their mind or with the assistance of pencil and paper.  The mere nominal recitation of a generic processor and memory does not take the claim limitations out of the mental processes grouping.  Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite a processor, memory storing executable instructions, and non-transitory medium storing a program causing operations and displaying a route in a bus by a display. These elements are recited at a high level of generality and merely automate the claimed steps. Displaying a planned route in a bus by a display is recited at a high level of generality and amounts to mere data transmission or outputting, which is a form of insignificant extra solution activity. Each additional limitation is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  There are no additional elements that meaningfully limit the implementation of any of the abstract claims instead the processor and memory merely act as a tool to “apply” the exception in a generically recited computer environment. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the displaying step that was considered extra solution activity in step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the display is anything other than a generic, off the shelf computer component and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05 indicate that the mere transmission or outputting/display of data is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as it is here.
Dependent claims 2-6 include all of the limitations of independent claim 1 and therefore recite the same abstract idea.  The claims recite additional limitations that merely narrow the abstract concept by describing additional observation and evaluation mental process steps including acquiring a movement trajectory, receiving position data and other information, additional determinations, calculations, products and data or result generations, and updating trajectories, e.g. gathering more data.  The claims do not include any additional elements that transform the claims into a patent eligible invention.  Claims 1-6 and 8-9 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623